Title: To George Washington from Bushrod Washington, 20 November 1788
From: Washington, Bushrod
To: Washington, George



Dr Uncle
Bushfield Novr 20th 1788

From a variety of reasons which have for some time past operated upon my mind, It has become in my Judgment necessary for me to remove from this part of the Country, and to fix in some Town. my inclination leads me towards Alexandria whether I shall act with prudence and wisdom in this change of situation, I can only determine from the force of those reasons upon my mind, which have principally influenced it. I find from Experience (the best and only safe Monitor) that the cares of a plantation and the attention due to a professional life, are altogether incompatible with each other. It is necessary to relinquish my farm or my profession. The long attention and expence which I have incurred in fitting myself, (such as I am,) for the latter, renders me very unwilling to give it up. The life as well as the capacity of man is insufficient to attain even a competent degree of perfection in more than one Study, and as my inclination is attached to that of Law, I wish not to be diverted from it by any other pursuit. Another reason for my wishing to leave this place is, that I have no other mean of discharging the many debts due from my fathers Estate, than by disposing of my negroes and personal property for this purpose. I have near £2000 to pay, and I expect that I shall be enabled by such a Sale, to relieve myself from such a weight of Debt, and avoid the painful as well as destructive consequences of compulsion. My

Land I have rented upon very advantageous terms, the profits of which added to those of my profession, will I hope support me comfortably and in independence. My Mother whose present public & exposed situation renders her very uncomfortable, will return to Bushfield to reside during her life. I have taken the liberty to trouble you with the above circumstances relative to myself, because I should feel more confidence in this or in any other project, if it met your approbation. My reason after the maturest consideration of the subject, tells me that I am right, but that reason may very probably be erroneous. Mr Packet the Bearer of this lives with me, and goes up to Alexandria to enquire about the Rent of Houses in that place. I have written to Doctor Brown on that Subject, supposing that he is well acquainted with it.
Nancy Joins me in Love & best wishes to you & my Aunt & believe me to be very sincerely Dr Uncle Your very affectionate Nephew

Bushrod Washington

